EXHIBIT 10.9


May 12, 2016


John K. Stipancich
Via Hand Delivery




Re:    Separation Agreement and General Release


Dear John:


This letter when signed by you will constitute the full agreement between you
and Newell Brands Inc. (“the Company”) on the terms of your separation from
employment (“Agreement”). By entering into this Agreement, neither you nor the
Company makes any admission of any failing or wrongdoing. Rather, the parties
have merely agreed to resolve amicably any existing or potential disputes
arising out of your employment with the Company and the separation thereof.


1.    Your employment with the Company will be considered terminated effective
September 15, 2016 (“Separation Date”). Between May 27, 2016 (“409A Separation
from Service Date”) and the Separation Date, you will be considered to be on an
administrative leave of absence (“Administrative Leave Period”). During your
Administrative Leave Period, you will be expected to aid in the transition of
your work duties as requested by the Company, including assisting the Company
with Second Quarter closing, but you are excused from regularly reporting to
work; and your reduced work hours will decrease to no more than 20% of the
average level of services performed by you over the 36 month period immediately
preceding the 409A Separation from Service Date.. While you will receive your
current base pay and employee benefit coverage during the Administrative Leave
Period, you will not accrue vacation or other seniority-based benefits, or be
entitled to any increase in base pay (even if previously scheduled) during the
Administrative Leave Period. Upon the Company’s first payroll date after the
Separation Date, you will be paid, in a lump sum, $25,606, representing payment
for unused vacation, plus an additional cash payment equal to $15,000.


2.    In consideration of your acceptance of this Agreement, you will be
entitled to the following items:


(a)
You acknowledge and agree that you are not entitled to severance pay and
benefits payable under the US Newell Rubbermaid Severance Plan. Severance pay in
a total amount equal to $618,000 will be paid to you by the Company in a lump
sum no later than 30 days after the Separation Date (provided that if such
30-day period begins in one calendar year and ends in a second calendar year,
such payment shall be made in the second calendar year).



(b)
As of the Separation Date, you shall no longer be eligible to participate in our
health and dental insurance plans as an active employee participant and your
Separation Date shall be considered a “qualifying event” for purposes of
triggering your right to continue your group health and dental insurance
pursuant to federal law (commonly referred to as “COBRA”). However, as
additional consideration for your acceptance of this Agreement, your monthly
COBRA premiums for such continuation coverage (if elected by you and your
eligible dependents who are qualified beneficiaries under COBRA) will, for 52
weeks, be at a discounted rate equal to the same monthly cost the Company
charges its active employees for group health and dental plan coverage, provided
you pay the premiums in a timely manner and remain eligible for COBRA
continuation coverage. Thereafter, you will have the right to continue COBRA
coverage at the Company’s then established COBRA premium rates generally
applicable to COBRA continuees for the duration of the applicable COBRA period,
if any. You will receive, under separate cover, information regarding your
rights to such continuation coverage. Notwithstanding the foregoing, if upon the
future issuance of regulatory or other guidance, the discounted monthly COBRA
premiums specified above would constitute or create a discriminatory insured
plan of the Company in violation of the Patient Protection and Affordable Care
Act or otherwise violate applicable law, then upon the effective date of such
regulatory or other guidance or applicable law you shall commence paying the
Company’s then established COBRA premium rates generally applicable to COBRA
continuees.



- 1 -

--------------------------------------------------------------------------------






(c)
You will be eligible to retain your Company-issued phone and tablet after the
Separation Date. The full value of this benefit will be imputed to you as income
and will be subject to all applicable tax withholdings. You agree that you will
coordinate with the Company’s IT team to ensure that all Company data and
confidential information is removed from the device prior to retention. You may
decline this benefit if you so choose to do so. You understand and agree that
you remain solely liable for any service related expenses and charges associated
with operating the device.



(d)
You will receive your 2016 Management Bonus, prorated based on your base
earnings through the Separation Date, which prorated amount is $372,087. Your
prorated 2016 Management Bonus will not be subject to any individual or company
performance modifier, and will be paid assuming performance at target levels.
Your prorated 2016 Management Bonus will be payable in a lump sum no later than
30 days after the Separation Date (provided that if such 30-day period begins in
one calendar year and ends in a second calendar year, such payment shall be made
in the second calendar year).



(e)
All vested and non-vested stock options and all non-vested restricted stock
units or other awards granted under any Newell Rubbermaid employee stock plan
will be forfeited as of the Separation Date, except those restricted stock unit
grants that would have otherwise vested within 2 years after the Separation
Date, which will vest on their original vesting date (subject to the
satisfaction of any applicable performance conditions) as if you had continued
to remain employed by the Company, and you will be entitled to payment in
respect of dividend and dividend equivalents in accordance with the terms of
such awards.



(f)
The Company acknowledges that you are fully vested in contributions made to your
Newell Rubbermaid 2008 Deferred Compensation Plan (“DCP”) account. For purposes
of clarification only, your account balance as of April 29, 2016 was $1,136,175,
and the Company will make a distribution to you of your full account balance in
January 2017. Nonetheless, the terms of the DCP control to the extent they are
inconsistent with these totals and timeline.



(g)
Benefits provided under this Agreement are intended to be exempt from, or comply
with, Section 409A of the Internal Revenue Code (the “Code”), which is the law
that regulates severance pay. This Agreement shall be construed, administered,
and governed in a manner that effects such intent, and the Company shall not
take any action that would be inconsistent with such intent. Without limiting
the foregoing, the payments and benefits provided under this Agreement may not
be deferred, accelerated, extended, paid out, or modified in a manner that would
result in a the imposition of additional tax under Code Section 409A. Although
the Company shall use its best efforts to avoid the imposition of taxation,
interest, and penalties under Code Section 409A, the tax treatment of the
benefits provided under this Agreement is not warranted or guaranteed. Neither
the Company nor its affiliates nor its or their directors, officers, employees,
or advisers shall be held liable for any taxes, interest, penalties, or other
monetary amounts owed by you or any other taxpayer as a result of this
Agreement. All “nonqualified deferred compensation” (within the meaning of Code
Section 409A), including without limitation your vested deferred compensation,
will be payable in accordance with the terms and conditions of the applicable
plan based upon the Code 409A Separation from Service in accordance with Code
Section 409A and the regulatory and other guidance promulgated thereunder.



3.    In consideration of the payments and benefits provided to you above, to
which you are not otherwise entitled and the sufficiency of which you hereby
acknowledge, you do, on behalf of yourself and your heirs, administrators,
executors, and assigns, hereby fully, finally, and unconditionally release and
forever discharge the Company and its parent, subsidiary, and affiliated
entities and its and their former and present officers, directors, shareholders,
employees, trustees, fiduciaries, administrators, attorneys, consultants,
agents, and other representatives, and all their respective predecessors,
successors, and assigns (collectively “Released Parties”), in their corporate,
personal, and representative capacities, from any and all obligations, rights,
claims, damages, costs, attorneys’ fees, suits, and demands, of any and every
kind, nature and character, known or unknown, liquidated or unliquidated,
absolute or contingent, in law and in


- 2 -

--------------------------------------------------------------------------------




equity, waivable and/or enforceable under any local, state, federal, or foreign
common law, constitution, statute, or ordinance which arise from or relate to
your employment with the Company or the termination thereof, or any past actions
or omissions of the Company or any of the Released Parties through the date you
sign this Agreement. Specifically included in this release is a general release
which releases the Released Parties from any claims, including without
limitation claims under: (1) Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991 (race, color, religion, sex, and
national origin discrimination); (2) the Americans with Disabilities Act, as
amended (disability discrimination); (3) 42 U.S.C. § 1981 (race discrimination);
(4) the Age Discrimination in Employment Act (29 U.S.C. §§ 621-624) (age
discrimination); (5) 29 U.S.C. § 206(d)(1) (equal pay); (6) Executive Order
11246 (race, color, religion, sex and national origin discrimination); (7)
Executive Order 11141 (age discrimination); (8) Section 503 of the
Rehabilitation Act of 1973 (disability discrimination); (9) Employee Retirement
Income Security Act of 1974, as amended; (10) the Occupational Safety and Health
Act; (11) the Ledbetter Fair Pay Act; (12) the Family and Medical Leave Act;
(13) the Genetic Information and Non-Discrimination Act; (14) the Uniformed
Service Employment and Reemployment Rights Act; (15) the Worker Adjustment and
Retraining Notification Act; and (16) other similar federal, state, and local
anti-discrimination and other employment laws, including those of the State of
Georgia and where applicable, any rights and claims arising under the law and
regulations administered by California’s Department of Fair Employment and
Housing. You further acknowledge that you are releasing, in addition to all
other claims, any and all claims based on any retaliation, tort, whistle-blower,
personal injury, defamation, invasion of privacy, retaliatory discharge,
constructive discharge, or wrongful discharge theory; any and all claims based
on any oral, written, or implied contract or on any contractual theory; any and
all claims based on any public policy theory; any and all claims for severance
pay, supplemental unemployment pay, or other separation pay, including but not
limited to claims under the Newell Rubbermaid Severance Pay Plan, Newell
Rubbermaid Supplemental Unemployment Pay Plan, or the Newell Rubbermaid Excess
Severance Plan; any and all claims related to the Company’s use of your image,
likeness, or photograph; and any and all claims based on any other federal,
state, or local Constitution, regulation, law (statutory or common), or other
legal theory, as well as any and all claims for punitive, compensatory, and/or
other damages, back pay, front pay, fringe benefits, and attorneys’ fees, costs,
or expenses. Nothing in this Agreement and Release, however, is intended to
waive your entitlement to vested benefits under any 401(k) plan or other benefit
plan provided by the Company. Finally, the above release does not waive claims
that you could make, if available, for unemployment compensation, workers’
compensation, or claims that cannot be released by private agreement.


You further acknowledge and agree that you have not filed, assigned to others
the right to file, reported, or provided information to a government agency, nor
are there pending, any complaints, charges, or lawsuits by or on your behalf
against the Company or any Released Party with any governmental agency or any
court. Nothing herein is intended to or shall preclude you from filing a
complaint and/or charge with any appropriate federal, state, or local government
agency, reporting or providing information to said agency, or cooperating with
said agency in its investigation; however, you understand and agree that you
shall not be entitled to and expressly waive any right to personally recover
against any Released Party in any action brought against any Released Party by
any governmental agency, you give up the opportunity to obtain compensation,
damages, or other forms of relief for yourself other than that provided in this
Agreement, without regard as to who brought said complaint or charge and whether
the compensation, damages, or other relief is recovered directly or indirectly
on your behalf, and you understand and agree that this Agreement shall serve as
a full and complete defense by Newell Rubbermaid and the Released Parties to any
such claims.


4.    Non-Competition.


(a)    The Company. The Company is a consumer goods company that manufactures,
markets, sells, and distributes products in the following segments:


- 3 -

--------------------------------------------------------------------------------




Writing
Sharpie, Paper Mate, Elmer’s, X-Acto, Expo, Parker, Waterman, Dymo Office
Writing instruments, including markers and highlighters, pens and pencils;
activity based adhesives and cutting products, art products; fine writing
solutions; labeling solutions.
Home Solutions
Rubbermaid, Contigo, bubba, Calphalon, Levolor, Goody
Indoor/outdoor organization, food storage and home storage products; durable
beverage containers; gourmet cookware, bakeware and cutlery; window treatments;
hair care accessories.
Tools
Irwin, Lenox, hilmor, Dymo Industrial
Hand tools and power tool accessories; industrial bandsaw blades; tools for HVAC
systems; label makers and printers for industrial use.
Commercial Products
Rubbermaid Commercial Products
Cleaning and refuse products, hygiene systems, material handling solutions
Baby & Parenting
Graco, Baby Jogger, Aprica, Teutonia
Infant and juvenile products such as car seats, strollers, high chairs and
playards.

 
(b)    Your Job Duties. You agree that your job duties were as Chief Financial
Officer (which included leadership over the Information Technology and Risk
Management functions, the Finance function and the Sourcing function), General
Counsel/Chief Legal Officer and EMEA Executive Leader (the “Job Duties”).


(c)    Your Obligations. For a period of 12 months following the Separation
Date, you agree that you will not perform in the United States any of the same
or substantially the same Job Duties on behalf of a business or organization
that materially competes with the Company as defined above.


(d)    Reasonableness. You hereby acknowledge and agree that: (i) the
restrictions provided in this paragraph are reasonable in time and scope in
light of the necessity for the protection of the business and good will of the
Company and the consideration provided to you under this Agreement; and (ii)
your ability to work and earn a living will not be unreasonably restrained by
the application of these restrictions.


(e)    Injunctive Relief. You also recognize and agree that should you fail to
comply with the restrictions set forth above regarding Non-Competition and/or
Non-Solicitation, which restrictions you recognize are vital to the success of
the Company’s business, the Company would suffer substantial damage for which
there is no adequate remedy at law due to the impossibility of ascertaining
exact money damages. Therefore, you agree that in the event of the breach or
threatened breach by you of any of the terms and conditions of this Agreement,
the Company shall be entitled, in addition to any other rights or remedies
available to it, to institute proceedings in a federal or state court and to
secure immediate temporary, preliminary, and permanent injunctive relief. In the
event the enforceability of any of the covenants in this paragraph are
challenged in court, the applicable time period as to such covenant shall be
deemed tolled upon the filing of the lawsuit challenging the enforceability of
this Agreement until the dispute is finally resolved and all periods of appeal
have expired.


5.You understand and agree that this Agreement contemplates and memorializes an
unequivocal, complete, and final dissolution of your employment relationship
with the Company, and that, therefore, you have no automatic right to be
reinstated to employment with or rehired by the Company, and that in the future,
the Company and its affiliated and related entities and their successors and
assigns shall have no obligation to consider you for employment, although it may
voluntarily choose to do so.


6.You agree to return to the Company all of the Company’s property, including,
without limit, any electronic or paper documents and records and copies thereof
that you received or acquired during your employment containing confidential
Company information and/or regarding the Company’s practices, procedures, trade
secrets, customer lists, or product marketing, and that you will not use the
same for your own purpose. You further agree to return to Brad Turner any and
all hard copies of any documents which are the subject of a document
preservation notice or other legal hold and to notify Brad Turner of the
location of any electronic documents which are subject to a legal hold. Unless
required or otherwise permitted by law, you further agree that you will not
disclose to any person, firm, or


- 4 -

--------------------------------------------------------------------------------




corporation or use for your own benefit any information regarding the terms of
this Agreement or the amount of severance pay being paid pursuant to this
Agreement, except that you may disclose this information to your spouse and your
attorney, accountant, or other professional advisor to whom you must make the
disclosure in order for them to render professional services to you; provided
that you first advise them of this confidentiality provision and they also agree
to maintain the confidentiality of the severance pay and benefits and terms of
this Agreement.


7.When permitted by applicable law, you agree that in the event that you breach
any of your obligations under this Agreement, the Company is entitled to stop
any of the payments or other consideration to be provided to you pursuant to
Paragraph 2 (excluding sub-section (f)) of this Agreement, including but not
limited your severance pay and/or your COBRA subsidy and to recover any payments
or other consideration already paid you.


8.It is agreed that neither you nor the Company, nor any of its officers,
directors, or employees, make any admission of any failing or wrongdoing or
violation of any local, state, or federal law by entering into this Agreement,
and that the parties have entered into this Agreement simply to resolve your
employment relationship in an amicable manner. While considering this Agreement
and at all times thereafter, you agree to act in a professional manner and not
make any disparaging or negative statements regarding the Company or its
affiliated companies and its and their officers, directors, and employees, or
its and their products or to otherwise act in any manner that would damage the
business reputation of the same. Nothing in this non-disparagement provision is
intended to limit your ability to provide truthful information to any
governmental or regulatory agency or to cooperate with any such agency in any
investigation.


9.You agree, upon reasonable notice, to advise and assist the Company and its
counsel in preparing such operational, financial, and other reports, or other
filings and documents, as the Company may reasonably request, and otherwise
cooperate with the Company and its affiliates with any request for information.
You also agree to assist the Company and its counsel in prosecuting or defending
against any litigation, complaints, or claims against or involving the Company
or its affiliates. The Company shall pay your necessary travel costs and
expenses in the event it requires you to assist it under this Paragraph.


10.You acknowledge and agree that this Agreement sets forth the entire
understanding between the parties concerning the matters discussed herein, that
no promise or inducement has been offered to you to enter into this Agreement
except as expressly set forth herein, that the provisions of this Agreement are
severable such that if any part of the Agreement is found to be unenforceable,
the other parts shall remain fully valid and enforceable, and that a court is
authorized to amend the relevant provisions of the Agreement to carry out the
intent of the parties to the extent legally permissible.


11.Subject to Section 12 below, the provisions of any Employment Security
Agreement or Change in Control Agreement, Retention Agreement or other
agreement, policy, or practice relating to severance benefits or monies to be
paid to you upon your termination from employment with the Company are expressly
rendered null and void by this Agreement.


12.Unless specifically voided herein, any individual terms of any agreement that
you have previously entered into with the Company or its affiliated or related
entities that by their terms extend past your Separation Date, including the
confidentiality, non-competition and non-solicitation provisions in your
Employment Security Agreement with the Company and in those grant agreements
accepting your restricted stock units in all prior years, remain in full force
and effect. Notwithstanding any non-solicitation obligations to which you may be
bound, you may serve as a professional reference for any current or former
Company employee if requested to do so.


13.You agree to submit all outstanding expenses no later than June 30, 2016. The
Company agrees to reimburse you for qualified, reimbursable expenses incurred by
you through the Separation Date which have not yet been reimbursed and which are
submitted within this time period and permitted pursuant to the Company’s
standard policies and procedures relating to reimbursement of expenses. You
understand and agree that failure to submit your expenses per this Paragraph
will result in denial of your claim for reimbursement and that you will be
personally responsible for any charges not covered.




- 5 -

--------------------------------------------------------------------------------




14.You acknowledge and agree that: (i) you have been paid in full for all hours
that you have worked through the date you sign this Agreement; (ii) it is your
responsibility to make a timely report of any work related injury or illness and
that you have reported to HR any work related injury or illness that occurred up
to and including through your last day of employment.


15.Nothing contained in this Agreement shall restrict the Company's ability to
seek recoupment of any form of compensation (except that set forth in Paragraph
2(b) and 2(f)) paid to you after the Separation Date) pursuant to the Newell
Rubbermaid Inc. Policy Regarding Executive Incentive Compensation Recoupment, or
any such successor policy (the “Recoupment Policy”), and you hereby expressly
agree to be subject to the Recoupment Policy notwithstanding your termination of
employment; provided that the Recoupment Policy shall be applied to you in the
same manner as it is applied to the senior executives of the Company including
the compensation subject to such recoupment.


16.You acknowledge and agree that the releases set forth above are in accordance
with and shall be applicable to, without limitation, any claims under the Age
Discrimination in Employment Act and the Older Workers’ Benefit Protection Act,
and that in accordance with these laws, you are hereby advised in writing to
consult an attorney prior to accepting and executing this Agreement. You have
twenty-one (21) days from your receipt of this letter to accept the terms of
this Agreement. You may accept and execute this Agreement within those
twenty-one (21) days. You agree that if you elect to sign this Agreement before
the end of this twenty-one (21) day period, it is because you freely chose to do
so after carefully considering its terms.


If you accept the terms of this Agreement, please date and sign this letter and
return it to me. Once you execute this Agreement, you have seven (7) days in
which to revoke in writing your acceptance by providing the same to me, and such
revocation will render this Agreement null and void. If you do not revoke your
acceptance in writing and provide it to me by midnight on the seventh (7th) day,
this Agreement shall be effective the day after the seven- (7-) day revocation
period has elapsed (“Effective Date”).


Sincerely,


/s/ Michael B. Polk
Michael B. Polk
Chief Executive Officer




- 6 -

--------------------------------------------------------------------------------








By signing this letter, I represent and warrant that I have not been the victim
of age or other discrimination or wrongful treatment in my employment and the
termination thereof. I further acknowledge that the Company advised me in
writing to consult with an attorney, that I had at least twenty-one (21) days to
consider this Agreement, that I received all information necessary to make an
informed decision and I had the opportunity to request and receive additional
information, that I understand and agree to the terms of this Agreement, that I
have seven (7) days in which to revoke my acceptance of this Agreement, and that
I am signing this Agreement voluntarily with full knowledge and understanding of
its contents.


Dated: May 12, 2016            Name: /s/ John K. Stipancich
John K. Stipancich



- 7 -